Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
Claim 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dupree et al (2003/0028118) and Schmit et al (9,522,048).
14. (Currently Amended) A processing apparatus for resolving catheter rendering
issues in a system including a catheter having a plurality of electrodes (see at least figure 1 of Dupree which shows a catheter 12 from which a basket of electrodes 18 is delivered thereby) and a plurality of catheter pins, each catheter pin corresponding to an associated electrode of the plurality of electrodes, the system further including a mapping system including a pin box including a plurality of sockets corresponding to the plurality of catheter pins, (Dupree is silent as to a plurality of pins for use with a pin box.  Schmit teaches a plurality of ports on a pin box that receives corresponding pins, see at least col.4:61-67.  To use such catheter with pins and a pin box with the device of Dupree, in place of his catheter and instrument amplifier, would have been obvious since catheters with pins are well known in the art and their use would merely yield predictable results) and a display device configured to render the catheter, (see at least figures 1,9 of Dupree which shows a display) the processing apparatus communicatively coupled to the display device and the pin box and configured to:
determine that the catheter is being rendered incorrectly on the display device;
automatically determine a number of electrodes that are being rendered incorrectly
on the display device by performing image analysis on the rendered catheter on the display

identify at least one particular electrode of the plurality of electrodes that is being
rendered incorrectly on the display device; and
attempt to resolve the incorrect rendering of the catheter based on the determined
number of electrodes and the at least one particular electrode. (the above steps are considered to be what the ordinarily skilled artisan would be expected to do if an image is incorrectly rendered. The steps are mental steps that the skilled artisan would consider when boking at the mage.
Further, to automate a mental/manual activity is considered to be obvious; see at least MPEP
2144 and, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued
that claims to a permanent mold casting apparatus for molding trunk pistons were allowable
over the prior art because the claimed invention combined "old permanent-mold structures
together with a timer and solenoid which automatically actuates the known pressure valve
system to release the inner core after a predetermined time has elapsed." The court held that
broadly providing an automatic or mechanical means to replace a manual activity which
accomplished the same result is not sufficient to distinguish over the prior art.). Further, any
displayed rendering can be modified or changed in order to render a correct image, as deemed
by the user; see at least ¶161,165,166,172 of Dupree. Alternatively, Schmit teaches identifying
an erratic signal from a catheter by looking at a pin box light, see at least col 2:14-40. To use
a single electrode in place of a catheter, as shown by Schmit, would have been obvious since it
would yield predictable results such as identifying a defective electrode in a known manner)

Re claims 15,16,17,see office action of 10/15/21.




Allowable Subject Matter
Claim 1-13 are allowed.
Claim 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792